Case 1:16-bk-12255-GM   Doc 659 Filed 01/09/19 Entered 01/09/19 14:13:55   Desc
                         Main Document     Page 1 of 4
Case 1:16-bk-12255-GM   Doc 659 Filed 01/09/19 Entered 01/09/19 14:13:55   Desc
                         Main Document     Page 2 of 4
       Case 1:16-bk-12255-GM                      Doc 659 Filed 01/09/19 Entered 01/09/19 14:13:55                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 6080 Center Dr., Suite 600, Los Angeles, CA 90045

A true and correct copy of the foregoing document entitled (specify): Substitution of Attorney
_________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_____1/9/2019__________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

Timothy C Aires tca@arlawyers.com, mdkhan@arlawyers.com
Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
Simon Aron saron@wrslawyers.com
Larry G Ball lball@hallestill.com, gjohnson@hallestill.com
William H Brownstein Brownsteinlaw.bill@gmail.com
Carol Chow carol.chow@ffslaw.com, easter.santamaria@ffslaw.com
Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
Brian L Davidoff bdavidoff@greenbergglusker.com,
calendar@greenbergglusker.com;jking@greenbergglusker.com
Michael T Delaney mdelaney@bakerlaw.com
Fahim Farivar ffarivar@foley.com, amcdow@foley.com;scvasquez@foley.com;scvasquez@foley.com
Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
Marian Garza ecfnotices@ascensioncapitalgroup.com
Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
Robert B Kaplan rbk@jmbm.com
Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;docket@hillfarrer.com
Ashley M McDow amcdow@foley.com, scvasquez@foley.com;Ffarivar@foley.com
Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
C John M Melissinos jmelissinos@greenbergglusker.com,
kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
Jessica Mickelsen Simon jmsimon@hrhlaw.com
William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
David L. Neale dln@lnbyb.com
Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
Tomas A Ortiz tortiz@garrett-tully.com
Keith C Owens kowens@venable.com, khoang@venable.com
Dipika Parmar dipika.parmar@aissolution.com
Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
S Margaux Ross margaux.ross@usdoj.gov
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 1:16-bk-12255-GM                     Doc 659 Filed 01/09/19 Entered 01/09/19 14:13:55                                       Desc
                                                   Main Document     Page 4 of 4


Kambiz J Shabani joseph@shabanipartners.com
Mark M Sharf msharf@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
Nico N Tabibi nico@tabibilaw.com
United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
Howard J Weg hweg@robinskaplan.com
Thomas J Weiss tweiss@weisslawla.com,
kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
Aaron E de Leest aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com
                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ___I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___1/8/19____________, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/9/2019                     Mark M. Sharf                                                     /s/ Mark M. Sharf
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
